Exhibit NEWS RELEASE Endeavour Silver Reports Financial and Operating Results for Q2, 2009; Silver Production Up 13%,Cash Costs Down 28% Compared to Q2, 2008 Vancouver, Canada – August 13, 2009 - Endeavour Silver Corp. (“Endeavour” or the “Company”) (EDR: TSX, EJD: DB-Frankfurtand EXK: NYSE-Amex) announced today its financial and operating results and unaudited financial statements for the Second Quarter, 2009.Endeavour owns and operates two high-grade, underground, silver-gold mines in Mexico, the Guanacevi Mines in Durango State and the Guanajuato Mines in Guanajuato State. The financial results are expressed in US dollars (“US$”) and are based on Canadian generally accepted accounting practices (Canadian “GAAP”).For a more detailed review, shareholders are referred to the First Quarter, 2009 Financial Statements and Management Discussion and Analysis (“MD&A”) posted on the
